Case 1:21-cv-00360-JPH-TAB Document 8 Filed 02/26/21 Page 1 of 2 PageID #: 54




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CHARLES FOSTER, individually and on          )
behalf of others similarly situated,         )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Civil Action No.: 1:21-cv-360-JPH-TAB
                                             )
MIDWESTERN PET FOODS, INC., an               )
Indiana Corporation,                         )
                                             )
               Defendant.                    )


                            NOTICE OF CONSOLIDATION MOTION

       Pursuant to Local Rule 42-1 of the United States District Court for the Southern District of

Indiana, Charles Foster, individually and on behalf of others similarly situated (“Plaintiff”), by

counsel, hereby gives notice that a Joint Motion to Consolidate has been filed, requesting that the

above-captioned case be consolidated with the action currently pending in the United States

District Court, Southern District of Indiana, Indianapolis Division, under Case Number 3:21-CV-

00007-RLY-MPB. The Motion to Consolidate also seeks to join Case Number 3:21-cv-00009-

RLY-MPB; Case Number 3:21-cv-00014-RLY-MPB; and Case Number 3:21-cv-00022-RLY-

MPB. A true, correct and authentic copy of the Motion to Consolidate was served upon all parties

pursuant to Local Rule 42-1.
Case 1:21-cv-00360-JPH-TAB Document 8 Filed 02/26/21 Page 2 of 2 PageID #: 55




                                                      Respectfully submitted,


                                                      /s/ Blake P. Holler
                                                      Blake P. Holler Atty. No. 30676-84
                                                      Scott S. Morrisson, Atty. No. 11633-49
                                                      KRIEG DEVAULT LLP
                                                      12800 N. Meridian Street, Suite 300
                                                      Carmel, IN 46032
                                                      Telephone: (317) 566-1110
                                                      Facsimile: (317) 636-1507
                                                      bholler@kdlegal.com
                                                      smorrisson@kdlegal.com

                                                      Bruce E. Newman, Pro Hac Vice Pending
                                                      BROWN, PAINDIRIS & SCOTT, LLP
                                                      747 Stafford Avenue
                                                      Bristol, CT 06010
                                                      Phone: (860) 583-5200
                                                      Fax: (860) 589-5790
                                                      bnewman@bpslawyers.com

                                                      Attorneys for Plaintiff and the Putative
                                                      Class Members



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2021, a copy of the foregoing was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the court’s
electronic filing system. Parties may access this filing through the court’s system.


                                                      /s/ Blake P. Holler
                                                      Blake P. Holler

KRIEG DEVAULT LLP
12800 N. Meridian Street, Suite 300
Carmel, IN 46032
Telephone: (317) 566-1110
Facsimile: (317) 636-1507
bholler@kdlegal.com


KD_13157062v1




                                                 2
